— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective December 16, 1974 because she was not available for employment. Claimant, a legal secretary, has been denied benefits because her meager and sporadic efforts to locate employment have effectively made her unavailable for employment. This finding is supported by substantial evidence and, as a question of fact, is in the sole province of the board for determination (Matter of Bennett [Catherwood], 33 AD2d 946). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.